Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2007

Liggon-Redding v. Congress Title
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1426




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Liggon-Redding v. Congress Title" (2007). 2007 Decisions. Paper 1209.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-175                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1426
                                   ________________

                                E. LIGGON-REDDING,

                                             Appellant

                                              v.

                        CONGRESS TITLE, Fidelity National
                          Title Ins. Co.; KEY PROPERTIES
                                   GMAC REALTY
                      ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 06-cv-03127)
                     District Judge: Honorable Jerome B. Simandle
                    _______________________________________


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   March 29, 2007

           BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                                  (Filed April 25, 2007)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      E. Liggon-Redding appeals from an order of the United States District Court for

the District of New Jersey that dismissed her complaint without prejudice for lack of
subject matter jurisdiction. For the reasons stated herein, we will dismiss this appeal

under 28 U.S.C. § 1915(e)(2)(B).

         Liggon-Redding filed a complaint alleging fraud in the sale of her home. She

indicated on a cover sheet that she was bringing the case as a tort action, and that all

parties were residents of New Jersey. Following defendants’ motion to dismiss and

further filings from both parties regarding the motion, the District Court determined that it

lacked subject matter jurisdiction to consider the complaint. Although the cover sheet for

her complaint indicated that the court had federal question jurisdiction, Liggon-Redding

failed to cite any federal statute or constitutional provision in support of her complaint.

The District Court noted that Liggon-Redding cited some federal criminal statutes in her

response to the motion to dismiss, but that none of those statutes created a private right of

action, and that she had not moved to amend her complaint to add claims arising under

those statutes. The Court also noted that Liggon-Redding’s complaint could in no way be

construed to raise a civil RICO claim.1

         On appeal, Liggon-Redding argues that she did indeed raise a civil RICO claim,

and that she did not know she had to amend her complaint, because “informing the Court

of the heinous acts of the Defendants was enough.” See Notice of Appeal. We disagree.

“In order to plead a violation of RICO, plaintiffs must allege (1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.” Lum v. Bank of America,



   1
       Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962.
                                              2
361 F.3d 217, 223 (3d Cir. 2004). Liggon-Redding’s complaint, although it mentioned

the word “fraud,” certainly did not put anyone on notice that she was raising a civil RICO

claim. Where the absence of subject matter jurisdiction is clear from the face of a

complaint, the District Court need not give a plaintiff the opportunity to amend the

complaint before dismissing it. See Miklavic v. USAir, 21 F.3d 551, 557-58 (3d Cir.

1994).

         We therefore will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).2




   2
    Liggon-Redding’s motion for a “restraining order” or stay, and her motion for
appointment of counsel, are denied as moot.
                                              3